Title: From George Washington to William Black, 17 January 1774
From: Washington, George
To: Black, William



Sir,
Mount Vernon 17th Jany 1774

I was not a little surprized when informed by your own letter, as well as from Mr Hills, of Mrs Black’s having refused to acknowledge her right of Dower in the Lands I bought of you. Did you not repeatedly assure me, that she was ready at all times, to relinquish her right? And did she not signify as much to me herself, as I brought her from Williamsburg to Colo. Bassett’s? From whence then does this sudden change proceed? Is it because I placed more confidence than I ought, & to make things agreeable to you, & convenient to your Creditors, paid the money in Williamsburgh, when I was not obliged to do it ’till the Title was effectually secured, & had ’till the 25th of Decr to do this in? A generous mind wou’d recoil at such a thought; & yet, what other construction can I put upon this change. You say, “I tell her, she only wants the customary compliment:” for my own part, I know of no compliment established by Custom; I have bought many pieces of Land before these, & never had a demand of the kind; nor can I harbour so unfavourable an opinion of Mrs Black, as to think she is influenced by so low & pitiful a consideration; however, if I misjudge the matter, and the custom is, as you say, you must have comply’d with it yourself; whatever therefore you have given to others, for these very Lands, I will (tho’ I think myself under no obligation to do it) give to Mrs Black, which will remove that objection. But if I was surprized at this refusal of Mrs Blacks, how much more so ought

I to be, at your attempting, According to Mr Hills account, to withhold the Mill’s, which is solely an act of your own? Under what pretext is this done? Do you not remember, that by our agreement you were to deliver possession of the Plantations, Mills & every thing thereunto belonging, immediately after the 25th of Decemr; & that you are bound to do this in a Bond of £11,000? But this bond you tell me must be given up to you, before you can surrender possession of the premises, when one of the express conditions of it, is to enforce a compliance: Is not your request therefore, a very reasonable & proper one? To convince you that it is so, I enclose you a copy of the Bond (as you certainly have forgot it) accompanied with this assurance, that I shall hold fast the original ’till you have complyed with the conditions of it; after which, as it is not intended, nor can have any further operation, it is a matter of moonshine in whose hands it is lodged, or what becomes of it.
Thus much respecting the Dower & Detainer in general, I shall observe further to you, that though it never was my intention on desire, to hasten Mrs Black out of the House, whilst the weather continued unfavourable, yet, when you applyed for this & some other indulgencies, did I not always tell you, that I thought myself under no obligation to enter into a second contract on this head? And did I not moreover refuse to sign an instrument of writing which you had drawn, declaratory of your wants because I chose to be govern’d by circumstances, & the future conduct of your people; not that I had any objection, (as I dare say I might tell you) to your Negroes staying on the plantations to finish your crops, & take care of your stocks, provided there was room for my people, & yours behaved themselves well, neither disturbing of us in our operations, nor committing of waste; so in like manner respecting the Vessell: but these things being apply’d for as matters of indulgence, after you had enter’d into a Solemn contract to deliver up the whole, on or before the 25th of December; whence comes it, that, after having fulfilled every tittle of the Contract on my part, you should conceive yourself at liberty to withhold the Mills, & talk of not delivering up possession, ’till I should first surrender a Bond, whch is the only security I have for your doing of it, & for indemnifying me against Mrs Blacks claim; after I have paid every farthing of the purchase money.

Is there honour, justice or equity in such kind of proceedings? No Sir, there is not, & to cut the matter short, I have directed Mr Hill to wait upon you, & before evidences to demand immediate possession of the two Mills—to view & note down, before the same evidences, the order & condition of the houses &c., occupied by you & your people—to require you to hasten the finishing of your crops, that all your people, except such as are necessary for the care of your stocks may be transported—and lastly, that you may remove yourself & Family, as soon as the weather will permit Mrs Black to go with convenience, that my people may have the free & uninterrupted management of the whole purchased premises. And to this, I have to add by way of hint to you, that, whatever accident or damage, comes to the Mills Mill-Dams, or any house, houses, or other things in your occupation; I shall look to you for full & ample reparation for the same; as I also do, for the profits of the Mill ’till surrender’d, which can easily be ascertained by your own advertisements. It was far from my expectation, & much further from my desire, to enter into a litigation of these points, but I shall conceive it a duty incumbent on me to assert a just right, and to see that the bargain which we have made, is reciprocally complied with.
I do not incline to take any part of your household furniture—the fixtures appurtaining to the houses, I expect will remain entire—but if Mr Hill should choose (I do not know that he does) to take any part, or all of your Stocks, & you & he can agree upon the terms, he has my consent: but as to the Negro Miller & wife, I shall not interfere in the purchase of them, for if Mr Hill shou’d like the Negroes & price, I suppose he will buy them; if he does not, he would be to blame to do it. I am, Sir Your very humble Servant

G: Washington


P.S. The Bond from Col: Byrds Trustees to me, I have by this opportunity sent to Mr Wythe, from whom you can get it, so soon as he thinks it ought to be given up: the other may also be surrender’d, so soon as you have comply’d with the conditions of it. G. W.

